DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 04 January 2021 to the previous Office Action dated 06 October 2020 is acknowledged. Pursuant to amendments therein, claims 1-17 are pending in the application.
	The rejection under 35 U.S.C. 102 made in the previous Office action is maintained as set forth below.
	The rejection under 35 U.S.C. 103 made in the previous Office action is maintained as set forth below, and new claims 14-17 are newly rejected under 35 U.S.C. 103 as set forth below.

Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 August 2020.
	Claims 1-9 and 13-17 are under current examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeanne-Rose (WO 2012/035029 A2; published 22 March 2012; of record).
	Jeanne-Rose discloses a cosmetic composition comprising a dyestuff (title) wherein the dyestuff comprises a biopolyester and a colouring compound (page 1 lines 38-39) wherein the biopolyester may be homopolymers or copolymers of polyhydroxybutyrate (PHB) (structure pictured at page 3 line 25 is 3-hydroxybutyrate which makes P3HB or PH3B) or polyhydroxybutyrate-co-polyhydroxyvalerate (PHBV) (page 3 line 21 to page 4 line 2; claim 4) wherein the dyestuffs are preferably in solid powder form with size of 800 nm to 10 microns (page 6 lines 22-25) wherein a cosmetic lipstick example comprises 5 wt% dyestuff, 15 wt% polyethylene wax, 5 wt% octyldodecanol, and 75 wt% Parleam (Example 4; page 14 lines 1-6) wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne-Rose.

	Regarding claim 3, although Example 3 of Jeanne-Rose includes the copolymer PHBV which is a polyhydroxyalkanoate of two monomers rather than one, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Jeanne-Rose as discussed above and to substitute the PH3B of Jeanne-Rose for the PHBV in Example 3 of Jeanne-Rose, with a reasonable expectation of success, given that Jeanne-Rose teaches that both are suitable biopolyesters for use in the composition of Jeanne-Rose, prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II).
	Regarding claim 14, although Examples 3-4 of Jeanne-Rose do not include preservative, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Jeanne-Rose as discussed above and to include preservative in Examples 3-4 of Jeanne-Rose, with a reasonable expectation of success, given that Jeanne-Rose teaches that preserving agents may be included in the compositions of Jeanne-Rose as ingredients commonly used in cosmetic compositions.
	Regarding claim 15, although Examples 3-4 of Jeanne-Rose do not include surfactant, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Jeanne-Rose as discussed above and to include surfactant in Examples 3-4 of Jeanne-Rose, with a reasonable expectation of success, given that Jeanne-Rose teaches that surfactant may be included in the compositions of Jeanne-Rose as ingredients commonly used in cosmetic compositions.

Claims 1-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne-Rose as applied to claims 1-9 and 13-15 above, and further in view of Chodorowski-Kimmes et al. (US 2010/0158832 A1; published 24 June 2010).
	Jeanne-Rose is relied upon as discussed above.

	Chodorowski-Kimmes et al. discloses cosmetic compositions for making up lips (title; abstract) such as lipstick (paragraph [0302]; claim 21) wherein a composition in the form of a stick can be anhydrous (paragraph [0295]; claim 22) wherein the makeup composition can comprise at least one agent normally used in cosmetics such as lipophilic or hydrophilic gelling agents (paragraph [0284]; claim 17).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeanne-Rose and Chodorowski-Kimmes et al. by adding lipophilic or hydrophilic gelling agents as suggested by Chodorowski-Kimmes et al. to the composition of Jeanne-Rose as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to include therein an agent normally used in cosmetics such as lipstick as suggested by Chodorowski-Kimmes et al. given that Jeanne-Rose suggests adding gelling agent thereto.

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Example 4 of Jeanne-Rose teaches 0.52% PHA rather than the claimed amount (remarks page 5).  In response, even assuming arguendo that applicant is correct, such amount lies within the claimed range, as the claimed range is 
	Applicant argues that preservatives and surfactants are not traditionally utilized with anhydrous cosmetic compositions such as Example 4 of Jeanne-Rose, as compared to hydrous compositions such as Example 9 of Jeanne-Rose (remarks pages 5-7).  In response, Jeanne-Rose discloses that the composition may also comprise other ingredients commonly used in cosmetic compositions such as preserving agents and surfactants, and Jeanne-Rose does not indicate that such preserving agents and surfactants should only be included in hydrous compositions, and thus applicant’s argument is not persuasive.
	Applicant argues that Jeanne-Rose provides no teaching of how or why a gelling agent such as a hydrophilic gelling agent could be incorporated into an anhydrous composition with a likelihood of success, and it is likely that such gelling agent would disrupt the formulation rendering it unable to be used as a lipstick (remarks page 7).  In response, Jeanne-Rose discloses that the composition may also comprise other ingredients commonly used in cosmetic compositions such as gelling agents, and Jeanne-Rose does not indicate that such gelling agents should only be included in hydrous compositions, and thus applicant’s argument is not persuasive.  Moreover, Chodorowski-Kimmes et al. likewise does not indicate that lipophilic or hydrophilic gelling agents should only be included in hydrous compositions, and thus applicant’s argument is not persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617